         Case 9:19-bk-06350-FMD       Doc 123     Filed 06/22/20     Page 1 of 14




                                  ORDERED.
Dated: June 22, 2020




                           UNITED STATES BANKRUPTCY COURT
                              MIDDLE DISTRICT OF FLORIDA
                                 FORT MYERS DIVISION
                                   www.flmb.uscourts.gov

In re:                                                     Case No. 9:19-bk-06350-FMD
                                                           Chapter 13
         Thomas Errico,

            Debtor.
_________________________________/

                           MEMORANDUM OPINION
           (1) DENYING MOTION TO MODIFY PLAN TO ABATE PAYMENTS,
    (2) GRANTING MOTIONS FOR RELIEF FROM STAY, AND (3) DISMISSING CASE

         THIS CASE came on for hearing on May 14, 2020, and May 28, 2020, on Debtor’s Verified

Motion to Modify Plan to Abate Payments (the “Abatement Motion”), 1 and the objections to the

Abatement Motion and expedited motions for relief from stay filed by Larry L. Russ as Trustee

(“Russ”), 2 Raymond Ragusa (“Ragusa”), 3 and DLP Lending Fund, LLC (“DLP”) 4 (collectively,

“Creditors”). The objections and motions filed by Russ, Ragusa, and DLP are collectively referred to

as the “Stay Motions.”



1
  Doc. No. 99.
2
  Doc. No. 103.
3
  Doc. No. 104.
4
  Doc. No. 112.
       Case 9:19-bk-06350-FMD           Doc 123          Filed 06/22/20   Page 2 of 14




       The Court has carefully considered the motions and record, and finds, first, that cause exists

under 11 U.S.C. § 362(d)(1) 5 to grant the Stay Motions; and second, that Debtor is unable to satisfy

the good faith requirements to confirm a Chapter 13 plan under §§ 1325(a)(3) and 1325(a)(7).

Therefore, the Court will deny the Abatement Motion, grant the Stay Motions, and dismiss the case.

       A.      Debtor’s History of Filing Bankruptcy Cases

       Debtor is very familiar with the bankruptcy court, having filed a total of nine bankruptcy cases

between 2008 and 2019. In 1992, Debtor filed a Chapter 7 bankruptcy case in the District of

Massachusetts and received a discharge. 6 Debtor’s later bankruptcy cases, all filed under Chapter 13

in the Middle District of Florida, are as follows:

       1.      Case No. 9:08-bk-17108-ALP, filed on October 30, 2008, and dismissed on February

17, 2009, for failure to make pre-confirmation Chapter 13 plan payments.

       2.      Case No. 9:09-bk-07021-BSS, filed on April 10, 2009, and dismissed on July 10, 2009,

by order granting Debtor’s motion to dismiss. Debtor sought the voluntary dismissal after objections

to confirmation or motions to dismiss were filed by three creditors and the Chapter 13 Trustee.

       3.      Case No. 9:09-bk-19474-ALP, filed on August 31, 2009, and dismissed on

November 24, 2009, for failure to comply with the Court’s First Day Order establishing the duties of

Debtor.

       4.      Case No 9:09-bk-29227-ALP, filed on December 23, 2009, and dismissed on

March 23, 2010, for failure to file required documents. The order of dismissal includes a two-year

bar against re-filing another bankruptcy case.




5
  Unless otherwise stated, statutory references are to the United States Bankruptcy Code, 11 U.S.C.
§ 101, et seq.
6
  Case No. 92-18548 (District of Massachusetts).


                                                     2
        Case 9:19-bk-06350-FMD             Doc 123        Filed 06/22/20     Page 3 of 14




        5.      Case Number 9:13-bk-12065-FMD, filed September 11, 2013, and dismissed on

October 4, 2013, for failure to file bankruptcy schedules.

        6.      Case Number 9:14-bk-06449-FMD, filed on June 2, 2014, and dismissed on

January 30, 2015, for failure to comply with the Court’s First Day Order. 7

        7.      Case Number 9:15-bk-03583-FMD, filed on April 7, 2015, and dismissed on April 22,

2015, for failure to file bankruptcy schedules.

        8.      Case No. 9:19-bk-05373-FMD, filed on June 5, 2019, and dismissed by an order

entered on June 26, 2019, effective July 11, 2019, for failure to file bankruptcy schedules.

        Debtor filed his most recent Chapter 13 bankruptcy on July 3, 2019, before the order

dismissing the prior case became effective. Only his two most recent cases have affected Creditors.

        B.      Creditors’ Loans

        The history of Creditors’ loans, as evidenced by documents filed in the Official Records of

Lee County, Florida, is as follows:

                1.      The Russ Loan

        In February 2016, Russ made a loan in the amount of $65,000.00 to Marketking, LLC, a

Florida limited liability company in which Debtor claims a 100% ownership interest. 8 The loan was

for the purchase of a commercial condominium located at 801 Leeland Heights Blvd. West, Unit A,

Lehigh Acres, Florida (“Unit A”). On behalf of Marketking, Debtor executed a promissory note (the

“Russ Note”) 9 and mortgage on Unit A (the “Russ Mortgage”). 10




7
  An administrative notation in the docket indicates that Debtor’s prior cases in 2008 and 2009 were filed “for
same debtor but last four digits of SSN is off by one digit.”
8
  Doc. No. 1, p. 14.
9
  Doc. No. 103, Ex. D, p. 13.
10
   Doc. No. 103, Ex. D, p. 16.


                                                      3
        Case 9:19-bk-06350-FMD            Doc 123       Filed 06/22/20   Page 4 of 14




        By its terms, the Russ Note matured on September 15, 2016. In his affidavit in support of his

stay motion, Russ states that he made the loan based on Debtor’s representation that the Russ

Mortgage would be in a first lien position on Unit, but that Debtor only furnished him with copies of

the Russ Note and Russ Mortgage, and did not deliver or record the original documents. 11

        Marketking did not pay the Russ Note when it matured in September 2016. 12 In February

2017, Debtor executed a warranty deed on behalf of Marketking conveying Unit A to Debtor’s

assistant Crystal Laguna (the “Laguna Deed”), but he did not record the deed in the public records at

that time. 13 In March 2017, Marketking, through Debtor, borrowed $70,000.00 from DLP, also

secured by a mortgage on Unit A. DLP recorded its mortgage (the “DLP Mortgage”) in May 2017,

thus obtaining the first mortgage position on Unit A. 14

        In June 2017, Debtor recorded the Laguna Deed in the public records. 15 In July 2017, Crystal

Laguna signed a warranty deed conveying Unit A back to Marketking. 16

        In September 2017, Russ filed a lawsuit in Lee County Circuit Court to foreclose on the

unrecorded Russ Mortgage. 17 Because Debtor was in possession of Unit A, Russ named him as a

defendant in the foreclosure case. In January 2018, while the foreclosure case was pending, the deed

from Crystal Laguna back to Marketking was recorded in the public records. 18 In May 2019, the Lee

County Circuit Court entered a judgment of foreclosure in Russ’s favor, and the foreclosure sale of

Unit A was scheduled for June 7, 2019. 19




11
   Doc. No. 103, Ex. A, Russ Affidavit, ¶¶ 3-6.
12
   Doc. No. 103, Ex. A, Russ Affidavit, ¶ 8.
13
   Doc. No. 103, Ex. B.
14
   Doc. No. 103, Ex. C.
15
   Doc. No. 103, Ex. B.
16
   Doc. No. 103, Ex. E.
17
   Doc. No. 103, Ex. D.
18
   Doc. No. 103, Ex. E.
19
   Doc. No. 103, Ex. F.


                                                    4
        Case 9:19-bk-06350-FMD           Doc 123       Filed 06/22/20   Page 5 of 14




        On June 5, 2019, two days prior to Russ’s scheduled foreclosure sale, Debtor filed Chapter 13

Case No. 9:19-bk-05373-FMD. Although Debtor was neither an obligor on the Russ Note nor an

owner of Unit A on June 5, 2019, he filed a “suggestion of bankruptcy” in the foreclosure case pending

in the Lee County Circuit Court; the Lee County Clerk of Court cancelled the foreclosure sale. 20

        On June 14, 2019, Russ filed a motion for relief from stay in Case No. 9:19-bk-05373-FMD

on the grounds that Debtor was not the owner of Unit A. 21 On June 18, 2019, Debtor, as the managing

member of Marketking, executed a deed conveying Unit A to himself, which was recorded in Lee

County on June 20, 2019. 22 On June 26, 2019, the Court dismissed Case No. 9:19-bk-05373-FMD

due to Debtor’s failure to file the required bankruptcy schedules. Because the case was dismissed, the

Court did not rule on Russ’s motion for relief from stay. 23

                2.      The DLP Loan

        On March 31, 2017, DLP made a loan of $70,000.00 to Marketking. On Marketking’s behalf,

Debtor signed a promissory note (the “DLP Note”) 24 and a mortgage on Unit A to secure the DLP

Note (the “DLP Mortgage”). 25 The DLP Note provided for interest payments of $786.92 beginning

on May 1, 2017, with the balance of principal and interest under the loan becoming due on October 1,

2017. 26 Marketking defaulted under the DLP Note and DLP Mortgage. 27

        Although Marketking was the record owner of Unit A when Debtor signed the DLP Note and

the DLP Mortgage, as referenced above, on June 20, 2019, Unit A was conveyed to Debtor. 28




20
   Doc. No. 103, ¶ 12.
21
   Case No. 9:19-bk-05373-FMD, Doc. No. 10.
22
   Doc. No. 1, pp. 22-23.
23
   Case No. 9:19-bk-05373-FMD, Doc. No. 11.
24
   Claim No. 13, pp. 6-11.
25
   Claim No. 13, pp. 18-32; Doc. No. 103, Ex. C.
26
   Claim No. 13, p. 6.
27
   Doc. No. 112, ¶ 8.
28
   Doc. No. 1, pp. 22-23.


                                                   5
        Case 9:19-bk-06350-FMD        Doc 123        Filed 06/22/20   Page 6 of 14




                 3.     The Ragusa Loan

        In September 2013, Ragusa made a loan of $70,000.00 to Marketking. Debtor signed a

promissory note on behalf of Marketking (the “Ragusa Note”) 29 and a mortgage (the “Ragusa

Mortgage”) 30 on a commercial condominium (“Unit B”). Unit B is located in the same building

complex as Unit A. The Ragusa Note provided for payments of $700.00 per month until September

1, 2015, when the entire balance of principal and interest became due. In May 2015, Marketking and

Ragusa entered into a “2 Year Promissory Note Extension Agreement,” that extended the maturity

date of the Ragusa Note to May 1, 2017. 31

        In his motion for relief from stay, Ragusa alleges that Marketking defaulted in payments on

the Ragusa Note by failing to make the payment due for September 2018 and all subsequent

payments. 32 In May 2019, Debtor signed a deed on behalf of Marketking, transferring Unit B to Level

9, LLC (“Level 9”), another limited liability company owned by Debtor. 33 One month later, in June

2019, Debtor signed a deed transferring Unit B from Level 9 to Debtor. 34 The deed was recorded on

June 20, 2019.

        Although not relevant to the pending motions, Ragusa has filed a complaint against Debtor

under § 523 to determine the dischargeability of a second mortgage loan that Ragusa made to

Marketking, in connection with Marketking’s acquisition of property located on 45th Street West,




29
   Doc. No. 104, Ex. A, pp. 1-4.
30
   Doc. No. 104, Ex. A, pp. 5-12.
31
   Claim No. 8, Ex. 2.
32
   Doc. No. 104, ¶ 2.
33
   Doc. No. 104, ¶¶ 4, 5 and Ex. B.
34
   Doc. No. 104, ¶ 6 and Ex. C.


                                                 6
        Case 9:19-bk-06350-FMD              Doc 123        Filed 06/22/20     Page 7 of 14




Lehigh Acres, Florida. Ragusa alleges that Debtor fraudulently executed a satisfaction of this

mortgage. 35

        C.      Debtor’s Chapter 13 Case

        As set forth above, deeds transferring Unit A from Marketking to Debtor and Unit B from

Level 9 to Debtor were recorded on June 20, 2019. 36 Two weeks later, on July 3, 2019, Debtor filed

his current Chapter 13 case. On his Schedule I – Income, Debtor stated that he is self-employed, that

his employer is “The Sign Guy,” and that he had been employed with The Sign Guy for one month.

He also stated that his spouse, who is not a debtor, is a cosmetologist/hair stylist. 37

        Debtor promptly filed a motion to extend the automatic stay under § 362(c)(3). 38 Debtor also

filed an initial Chapter 13 Plan that provided for Debtor to make monthly payments to the Chapter 13

Trustee, for the Russ Mortgage to be “stripped” from Unit A as a wholly unsecured loan under § 506,

and for DLP and Ragusa to receive payments under the Plan. 39 Over the course of several hearings,

and over Russ’s opposition, 40 the Court entered interim orders extending the automatic stay to allow

Russ and the Court to monitor Debtor’s Plan payments. 41

        On August 14, 2019, Debtor filed an Amended Chapter 13 Plan (the “Amended Plan”). 42 The

Amended Plan changed the treatment of the Russ Note and Russ Mortgage. Rather than stripping the

Russ Mortgage lien as provided in Debtor’s original Plan, the Amended Plan provided for payments

on the Russ Note over five years.




35
   Adv. No. 9:19-ap-491-FMD.
36
   Doc. No. 1, pp. 22-25.
37
   Doc. No. 1, p. 49.
38
   Doc. No. 8. Under § 362(c)(3), if the debtor was a debtor in a prior case within the year prior to filing, the
automatic stay, unless extended by the bankruptcy court, terminates 30 days after the filing of the second case.
39
   Doc. No. 2.
40
   Doc. No. 13.
41
   Doc. Nos. 15, 16, 31, 52, and 63.
42
   Doc. No. 22.


                                                       7
       Case 9:19-bk-06350-FMD           Doc 123        Filed 06/22/20   Page 8 of 14




       On September 19, 2019, Debtor filed a Second Amended Chapter 13 Plan (the “Second

Amended Plan”). 43 In the Second Amended Plan, Debtor proposed to make monthly payments to the

Chapter 13 Trustee of $5,158.00 for the first month, $5,761.00 for the second month, and $5,643.00

for months 3 through 60 of the Plan period. In addition to providing for payment of some other

creditors, the Second Amended Plan provides for payment of the unpaid balances due to Creditors on

account of their secured mortgage claims over the 60 months of the Second Amended Plan with

interest at 6% per annum as follows:

       DLP             $72,581.00 @ $1,403.19 per month

       Russ            $95,820.68 @ $1,852.48 per month

       Ragusa          $82,522.00 @ $1,595.38 per month.

       DLP filed a motion for relief from stay 44 and an objection to the Second Amended Plan,

primarily on the grounds that it was not filed in good faith. 45 On December 27, 2019, the Court entered

an order extending the automatic stay as to all creditors and denying DLP’s motion for relief from

stay (the “Stay Extension Order”). 46 Under the Stay Extension Order, if Debtor failed to make any

Chapter 13 Plan payments when due, DLP could seek expedited relief from stay.

       Under the Court’s Administrative Order governing procedures in Chapter 13 cases, 47 the

Chapter 13 Trustee makes monthly disbursements to secured creditors prior to confirmation if the

plan provides for the payments. When the Court entered the Stay Extension Order, the Court

contemplated that if the parties were unable to resolve their disputes or Creditors were not satisfied

with their receipt of a stream of payments disbursed by the Trustee, Creditors’ objections to


43
   Doc. No. 39.
44
   Doc. No. 40.
45
   Doc. No. 41.
46
   Doc. No. 68.
47
   Administrative Order FLMB-2018-2, Fifth Amended Administrative Order Prescribing Procedures for
Chapter 13 Cases, April 23, 2018.


                                                   8
        Case 9:19-bk-06350-FMD             Doc 123        Filed 06/22/20     Page 9 of 14




confirmation of the Second Amended Plan, including objections that Debtor’s Chapter 13 case and

the Second Amended Plan were not filed in good faith, would be litigated by the parties at a contested

confirmation hearing. 48

        D.      Debtor’s Motion to Abate Plan Payments and Third Amended Plan

        In March 2020, the impact of the novel coronavirus COVID-19 began to be felt across the

country. On April 30, 2020, Debtor filed the Abatement Motion. 49 In the Abatement Motion, Debtor

represented that, as a result of COVID-19, neither he nor his wife was receiving income. Debtor

requested that his Plan payments be abated for a six-month period, from April through September

2020, and for payments under the Second Amended Plan to be extended from 60 months to 66 months

under the “Coronavirus Aid, Relief and Economic Security Act” or the “CARES Act” § 1113(b). 50

        Creditors filed responses to the Abatement Motion and each has sought relief from the

automatic stay in the Stay Motions.51 On May 14, 2020, the Court conducted a telephonic hearing on

the Abatement Motion and the Stay Motions and addressed its concern that the Abatement Motion

provided for no payments to Creditors during the requested abatement period. The Court continued

the hearing to May 28, 2020. 52

        In response to the Court’s comments at the May 14 hearing, on May 27, 2020, Debtor filed a

Third Amended Chapter 13 Plan (the “Third Amended Plan”). 53 The Third Amended Plan reduces

Debtor’s Plan payments for months eight through twelve of the 60-month Plan period from $5,643.00




48
   A continued confirmation hearing is presently scheduled for July 30, 2020 (Doc. No. 81).
49
   Doc. No. 99.
50
   The Court notes that the CARES Act permits Chapter 13 debtors whose plans were confirmed before its
enactment on March 27, 2020, to extend their plan payments for up to seven years after the initial plan payment
was due. This provision of the CARES Act does not apply to Debtor, whose Plan is not confirmed.
51
   Doc. Nos. 103, 104, and 112.
52
   Doc. No. 108.
53
   Doc. No. 113.


                                                      9
       Case 9:19-bk-06350-FMD            Doc 123      Filed 06/22/20      Page 10 of 14




per month to $629.00 per month and provides for monthly interest payments to Creditors calculated

at 3% per annum.

        In other words, under the Third Amended Plan, for the months of April through September

2020, payments to DLP would be reduced from $1,403.19 per month to $182.00 per month; payments

to Russ would be reduced from $1,852.48 per month to $240.00 per month; and payments to Ragusa

would be reduced from $1,595.38 per month to $207.00 per month. 54

        At the May 28, 2020 hearing, Debtor suggested that payments of 3% interest to Creditors is

reasonable given current low interest rates. 55 The Chapter 13 Trustee advised the Court that, thus far,

Debtor had paid approximately $45,000.00 to the Trustee under the Plan. Because the Trustee is

authorized to distribute payments to secured creditors prior to the confirmation hearing, the Court

estimates that the Trustee has paid approximately $14,816.00 to Russ, approximately $12,760.00 to

Ragusa, and approximately $11,224.00 to DLP.

        E.      Lack of good faith supports relief from stay, denial of confirmation and dismissal
                of the case.

        In their Stay Motions, Creditor seek relief from the automatic stay under § 362(d)(1), which

provides that the court shall grant relief from the automatic stay for cause. “Cause” is not defined in

the Bankruptcy Code, and relief from the automatic stay for cause is a discretionary determination

made on a case-by-case basis. However, the Eleventh Circuit Court of Appeals has recognized that

filing a petition in bad faith justifies the court’s granting relief from the automatic stay. 56

        In addition, in order for the Court to confirm a debtor’s plan, § 1325(a)(3) requires that the

plan be proposed in good faith. And § 1325(a)(7) requires that the action of the debtor in filing the



54
   Doc. No. 113, p. 9.
55
   As of June 2020, the U.S. Prime interest rate is 3.25% per annum.
56
   In re White, 2014 WL 4443422, at *2 (Bankr. M.D. Fla. Sept. 3, 2014)(citing In re Dixie Broad, Inc., 871
F.2d 1023, 1026 (11th Cir. 1989)(citing In re Natural Land Corp., 825 F.2d 296 (11th Cir. 1987)).


                                                    10
       Case 9:19-bk-06350-FMD             Doc 123      Filed 06/22/20   Page 11 of 14




petition must have been in good faith. The good faith requirements of §§ 1325(a)(3) and 1325(a)(7)

are two separate requirements. 57

        Generally, courts decide questions of good faith on a case-by-case basis under a totality of the

circumstances approach. Under this approach, courts consider a number of factors to determine

whether a debtor’s bankruptcy petition and plan were filed in good faith. The factors include the

debtor’s motivations in seeking Chapter 13 relief, the frequency with which the debtor has sought

relief under the Bankruptcy Code, the circumstances under which the debtor contracted his debts, and

the debtor’s demonstrated bona fides, or lack of bona fides, in dealings with his creditors. 58

        If the bankruptcy court determines that a debtor’s plan was not filed in good faith, the debtor

may be given an opportunity to propose another plan. But if the court determines that the petition was

not filed in good faith, the court is likely to dismiss the case. 59

        The dismissal of a case for bad faith is consistent with the decision of the United States

Supreme Court in Marrama v. Citizens Bank of Massachusetts. In Marrama, the Court held that a

debtor forfeited his right to proceed under Chapter 13 by his prepetition bad faith conduct. 60

        F.      The record reflects that Debtor’s bankruptcy filing and plan lack good faith.

        In considering the factors that courts use to determine whether a bankruptcy case and plan

demonstrate good faith, the Court finds as follows:

        First, Debtor has availed himself of the jurisdiction of the bankruptcy court nine separate

times, and twice within a recent one-year period.




57
   In re Beasley, 2019 WL 3403361, at *16 (Bankr. N.D. Ala. July 3, 2019)(emphasis added).
58
   In re Brown, 742 F.3d 1309, 1316-17 (11th Cir. 2014)(quoting In re Kitchens, 702 F.3d 885 (11th Cir.
1983)).
59
   In re Beasley, 2019 WL 3403361, at *16(quoting In re McCreary, 2009 WL 5215587, at *2 (Bankr. C.D.
Ill. Dec. 29, 2009))(emphasis added).
60
   Marrama v. Citizens Bank of Massachusetts, 549 U.S. 365, 127 S. Ct. 1105, 166 L. Ed. 2d 956 (2007).


                                                     11
       Case 9:19-bk-06350-FMD          Doc 123     Filed 06/22/20      Page 12 of 14




       Second, Debtor has not dealt with Creditors in good faith. For example, Russ made a six-

month term loan to Marketking in 2016. Russ alleges that Debtor did not deliver the original Russ

Note and Russ Mortgage to him, that Debtor represented that the loan would be secured by a first

mortgage on Unit A, and that because Russ could not record the original Russ Mortgage, Debtor was

able to obtain a new loan from DLP that was secured by a senior mortgage on Unit A.

       The Court recognizes that Debtor may dispute these allegations. But even if the facts do not

support Russ’s allegations, the record clearly shows that Debtor participated in confusing transfers of

Unit A to Crystal Laguna, from Crystal Laguna back to Marketking, and then from Marketking to

Debtor himself just two weeks before he filed this bankruptcy case. Further, on the eve of Russ’s

foreclosure of Unit A, and while Marketking was on title to Unit A, Debtor filed Case No. 9:19-bk-

05373-FMD, and despite the fact that Debtor was neither an obligor on the Russ Note nor the owner

of Unit A on that date, he filed a suggestion of bankruptcy with the Lee County Circuit Court that

resulted in the cancellation of Russ’s foreclosure sale. The only explanation for Debtor’s actions is

that he intended to frustrate Russ’s exercise of his foreclosure remedies.

       Similarly, in 2019, Debtor engaged in a series of suspect transfers of Unit B, the collateral for

the Ragusa Note, by signing deeds to transfer title of Unit B to Level 9, and a month later from Level

9 to Debtor. As with Unit A, the transfer of Unit B to Debtor occurred just two weeks before he filed

this bankruptcy case.

       Now, Debtor proposes to pay Creditors over five years. In other words, under Debtor’s Second

Amended Plan, the Russ Note which fully matured in September 2016 would not be paid in full until

July 2024. Likewise, the DLP Note and the Ragusa Note, both of which fully matured in 2017, would

not be paid in full until July 2024.




                                                  12
         Case 9:19-bk-06350-FMD           Doc 123    Filed 06/22/20   Page 13 of 14




          In determining whether a petition was filed in bad faith, the real question is whether the

petition will lead to a fundamentally unfair result and whether it was filed for a fundamentally unfair

purpose. 61 Here, the Court finds that Debtor filed this case for a fundamentally unfair purpose: to

delay the payment of Creditors’ loans long beyond their maturity dates, after he had already engaged

in a series of actions to designed to obfuscate the ownership of Units A and B and to delay Creditors

in their foreclosure remedies.

          Although issues arising from COVID-19 may have impacted Debtor’s ability to make the

payments to the Trustee proposed in his Second Amended Plan, the Court finds that there is no

equitable basis for the Court to abate Debtor’s Plan payments as requested.

          G.      Conclusion

          For the foregoing reasons, the Court finds that Debtor’s petition and the Plans he has filed

were not filed in good faith. The Court also finds, first, that cause exists to grant relief from the

automatic stay to Creditors under § 362(d)(1), which stay relief is binding upon Debtor and all

successors-in-interest; second, that Debtor is unable to propose a plan that satisfies the good faith

requirements of § 1325; and third, that the case should be dismissed with a one-year prohibition

against refiling. Accordingly, it is

          ORDERED:

          1.      Debtor’s Verified Motion to Modify Plan to Abate Payments (Doc. No. 99) is hereby

DENIED.

          2.      The Court will GRANT the Expedited Motion for In Rem Prospective Stay Relief

filed by Creditor Larry L. Russ, as Trustee for Russ Family Holdings Trust (Doc. No. 103) as set forth

above. Counsel for Russ is directed to submit an order.



61
     In re Beasley, 2019 WL 3403361, at *17.


                                                    13
         Case 9:19-bk-06350-FMD       Doc 123     Filed 06/22/20     Page 14 of 14




         3.    The Court will GRANT the Expedited Motion for In Rem Prospective Stay Relief

filed by Creditor Raymond C. Ragusa (Doc. No. 104) as set forth above. Counsel for Ragusa is

directed to submit an order.

         4.    The Court will GRANT the Expedited Motion for Stay Relief filed by Creditor DLP

Lending Fund, LLC (Doc. No. 112) as set forth above. Counsel for DLP is directed to submit an

order.

         5.    The Court will DENY CONFIRMATION and DISMISS this Chapter 13 case as set

forth above. Counsel for the Chapter 13 Trustee is directed to submit an order.



The Clerk’s Office is directed to serve a copy of this Order on interested parties via CM/ECF.




                                                 14
